Fish, 0. J.
(After stating the foregoing facts.)'
An absolute conveyance of land purporting to be made on a valuable consideration is binding between the parties, though made for the purpose of hindering, delaying, or defrauding creditors. The *146parties being in pari delicto, and the conveyance being an executed contract, the vendor can not impeach it as a muniment of title in the vendee and have it cancelled, whether, possession of the land has been delivered under it or not,, or whether the vendee really paid the recited purchase-money or not... Parrott v. Baker, 82 Ga. 364 (4), 370 (9 S. E. 1068); Tune v. Beeland, 131 Ga. 528 (62 S. E. 976). And if the conveyance be voluntary,, without consideration, and executed with intent to hinder, delay, or defraud creditors, the grantor is likewise estopped from attacking it. McCleskey vs Leadbetter, 1 Ga. 551, 557. A conveyance must be pure and without purpose by the debtor, in executing it, to hamper and entangle his property as against.his creditors for the sake of hindering or delaying them. Phinizy v. Clark, 62 Ga. 624, 627 ; Conley v. Buck, 100 Ga. 187, 207 (28 S. E. 97).
A general demurrer admits facts well pleaded, but not the legal conclusions deduced therefrom by the pleader. ■ In passing upon such demurrer to a petition, all the allegations therein should be, considered; and if in .view of the, entire petition the petitioner is not, entitled to the relief sought, the petition is subject to general demurrer. It ip. evident .from the petition here, considered in its entirety, that the petitioner voluntarily .executed and delivered the deed which he prays that the defendants be required to produce, and which he seeks to have cancelled, for the purpose of. hindering the two creditors who held his promissory notes, and who had refused to accept his offer “to pay them what they had actually been out, both in time, money, and expense on account of the purchase by them of said notes.” The petition alleges that “Petitioner was induced to make said deed upon the representations of his said brother, B. E. Anderson, defendant, that if he, petitioner, would make, said conveyance, he [said defendant] could secure a just, and equitable settlement of the claims against him, and upon the faith which ,he had in the said defendant’s honor, and the confidence which petitioner had in him as a brother, he did make said conveyance.” These allegations clearly. indicate that the deed was executed for the purpose of. enabling the defendant, B. E. Anderson, to secure or make what the petitioner and such defendant should consider “a.just and equitable settlement” with the creditors of the petitioner holding his notes, since the petitioner himself -had failed to secure such a settlement, the title to his land *147being put in petitioner’s brother presumably to enable him to secure a more advantageous settlement than petitioner could procure. This being true, the petitioner is estopped from attacking the conveyance so made. The allegation that the conveyance “was not made with any intention on his- [petitioner’s] part to hinder, delay, or defraud his creditors, but was made at the' suggestion, and upon the advice of his brother that by so doing he could and would secure a just and equitable adjustment of said claims against him [petitioner], that his said creditors would get- value received,” can not avail the petitioner in the face of the evident purpose and intent which the petition, when considered in its entirety, discloses to have been the hindering and delaying óf his creditors.
It follows from what has been said that the court did not err in dismissing the petition on general demurrer.

Judgment affirmed.


All the Justices concur.